Exhibit 10.2

 

            LOGO [g15419ace.gif]  

ACE Limited

ACE Global Headquarters    

17 Woodbourne Avenue

Hamilton HM 08

Bermuda

  

PO Box HM 1015

Hamilton HM DX

Bermuda

 

441 295-5200 main

441 292-8675 fax

  

News

Release

    

 

www.acelimited.com        

  

FOR IMMEDIATE RELEASE

 

 

   Investor Contact:     

Helen M. Wilson

(441) 299-9283

helen.wilson@ace.bm

   Media Contact:   

Robert T. Grieves

(212) 827-4444

robert.grieves@ace-ina.com    

 

ACE ANNOUNCES INVESTIGATION SETTLEMENT WITH PENNSYLVANIA

HAMILTON, Bermuda – May 14, 2007 – ACE Limited (NYSE: ACE) announced today that
it has settled all issues arising from its underwriting practices and contingent
commissions with the Attorney General and the Insurance Department of the State
of Pennsylvania. ACE has agreed to make a $9 million payment and to comply with
the business practice guidelines that the Company established in 2004 to assure
ongoing antitrust compliance in its domestic operations. Pennsylvania is the
domicile and home state regulator of most of ACE’s U.S. operations.

“This settlement is an important step toward closure of the insurance industry
investigations that began in 2004,” said Robert F. Cusumano, ACE Limited General
Counsel. “We are pleased to be able to resolve these issues with our primary
insurance regulator after an investigation that extended over several years and
included thousands of documents and dozens of interviews. The settlement also
reinforces our belief that the reforms and guidelines that the Company put in
place two years ago continue to be state-of-the-art safeguards that the
regulatory community will embrace.”

The settlement will be paid from reserves set aside in prior quarters and will
have no effect on ACE’s financial results for 2007.



--------------------------------------------------------------------------------

The ACE Group of Companies is a global leader in insurance and reinsurance
serving a diverse group of clients. Headed by ACE Limited, a component of the
Standard & Poor’s 500 stock index, the ACE Group conducts its business on a
worldwide basis with operating subsidiaries in more than 50 countries.
Additional information can be found at: www.acelimited.com.

Cautionary Statement Regarding Forward-Looking Statements:

Any forward-looking statements made in this press release reflect the Company’s
current views with respect to future events and financial performance and are
made pursuant to the safe harbor provisions of the Private Securities Litigation
Reform Act of 1995. Such statements involve risks and uncertainties, which may
cause actual results to differ materially from those set forth in these
statements. For example, the Company’s forward-looking statements could be
affected by competition, pricing and policy term trends, the levels of new and
renewal business achieved, market acceptance, changes in demand, the frequency
of unpredictable catastrophic events, actual loss experience, uncertainties in
the reserving or settlement process, new theories of liability, judicial,
legislative, regulatory and other governmental developments, litigation tactics
and developments, investigation developments and actual settlement terms, the
amount and timing of reinsurance recoverable, credit developments among
reinsurers, actual market developments, rating agency action, possible terrorism
or the outbreak and effects of war and economic, political, regulatory,
insurance and reinsurance business conditions, as well as management’s response
to these factors, and other factors identified in the Company’s filings with the
Securities and Exchange Commission. Readers are cautioned not to place undue
reliance on these forward-looking statements, which speak only as of the dates
on which they are made. The Company undertakes no obligation to publicly update
or revise any forward-looking statements, whether as a result of new
information, future events or otherwise.

# # #

 

Page 2/2